DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species 1: Figures 1-3 (100- C-shaped clip or rectangular footprint with one spike on each surface), Figures 4-5 (100’- C-shaped clip or rectangular footprint with two spikes on each surface), Figures 27-29 (400- C-shaped clip or rectangular footprint with three spikes that are misaligned=tighter closure of clip), Figures 30A-30E (500- C-shaped clip with rectangular flat plates with zigzag spike), Figures 31A-31E (600- C-shaped clip with long rectangular T-shaped plates with zigzag spikes)
Species 2: Figures 6-10 (200- looped clip with triangular shaped spikes at an angle to intermesh=tight closure of clip)
Species 3: Figures 11-15 (300- lobed-shaped clip with zigzag spike that intermesh), Figure 16 (300’- lobed-shaped clip with zigzag spikes that intermesh)
Species 4: Figures 32A-32E (700- loop with flat paddle shaped spike plate), Figures 33A-33E (800- loop with paddle shaped spike plate with different upper loop shape)
Species 5: Figures 34A-34E (900- V-shaped clip with long rectangular T shape plates with spikes), Figure 35 (1000- V-shaped clip with rectangular flat plate and spike=long), Figure 36 (1000’- V-shaped clip with rectangular flat plate and spike=short)

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics as specified above. In addition, these species are not obvious variants of each other based on the current record.
 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species or gro
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. A telephone call was made to Rebecca Estrada on 02/10/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARWA MOSTAFA whose telephone number is (571)272-6498.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ARWA MOSTAFA/
Examiner, Art Unit 3771              


/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771